Citation Nr: 9913723	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-17 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder as a 
residual of exposure to Agent Orange.  



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


REMAND

The veteran had active duty from March 1971 to April 1972.

In March 1997 the Board of Veterans' Appeals (Board) remanded 
this case to obtain additional clinical information.  

The case was recertified for appeal to the Board in March 
1999.  At that time, the RO informed the veteran that his 
appeal was being transferred to the Board, and indicated that 
he had 90 days or until the Board issued a decision in the 
appeal, within which, inter alia, to request a hearing.  See 
38 C.F.R. § 20.1304 (1998).  

A statement from the veteran dated in March 1999 requests 
that he be afforded a hearing at the RO.  As an appellant is 
entitled to a hearing if one is requested, this matter must 
now be referred to the RO for appropriate procedural action 
to provide the veteran the opportunity to present testimony.  
38 C.F.R. § 20.700 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The veteran should be scheduled for a 
hearing at the RO.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


